Dear Vice-Chairman Dawson,
The Attorney General has considered your request for an opinion in which you asked, in effect, the following question:
May an attorney who is employed by the Corporation Commission bealso employed as an attorney in a probate proceeding?
Title 17 O.S. 176 (1971) provides in part:
  "Any person employed by the Corporation Commission of Oklahoma as an attorney, geologist, or engineer, except on a consulting basis, shall not accept any other employment on a part-time basis, nor accept any salary, fees or remuneration for personal services or referrals during said employment." (Emphasis added)
A plain reading of the statute would indicate that your question be answered in the negative.
It is, therefore, the opinion of the Attorney General that aCorporation Commission attorney "shall not accept any other employment ona part-time basis, nor accept any salary, fees or remuneration forpersonal services or referrals during said employment" in order to be incompliance with 17 O.S. 176 (1971).
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
STEPHEN F. SHANBOUR, ASSISTANT ATTORNEY GENERAL